Citation Nr: 1200733	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  04-16 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318, to include whether there was clear and unmistakable error (CUE) in the assignment of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to November 1947.  The appellant is the Veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2002 and January 2003 decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In January 2004, the appellant testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims file.

In June 2007, April 2008, and September 2009, the Board remanded this case for further evidentiary development.  The requested development was completed, and the case was returned to the Board for further appellate action.  After the case was returned to the Board, an independent expert medical opinion was obtained.  The appellant and her representative were sent a copy of the opinion and allowed 60 days to send additional evidence or argument. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died on October [redacted], 2002, more than 50 years after his military service.  The death certificate lists the immediate causes of death as congestive heart failure and complications of diabetes mellitus due to or as a consequence of arteriosclerosis and diabetes mellitus; also listed as other significant conditions contributing to death but not resulting in the underlying cause were obesity and retroperitoneal hemorrhage.  

2.  An autopsy listed the causes of death as obesity, congestive heart failure, atrial fibrillation and tendency to thromboembolic phenomena, which terminally caused primarily pulmonary and, in general, multiorgan failures.

3.  At the time of the Veteran's death, service connection was in effect for status post right and left knees total arthroplasty.

4.  Congestive heart failure, diabetes mellitus, arteriosclerosis, atrial fibrillation, obesity, and tendency to thromboembolic phenomena first manifested many years following separation from service, and the evidence of record is against a finding of any medical relationship, or nexus, between any of these disabilities and service or service-connected disabilities.  

5.  A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.



CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence she is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In this case, VCAA notice was collectively provided by July 2004, July 2007, April 2008, and October 2009 letters.  These letters provided notice regarding what information and evidence is needed to substantiate a claim for DIC, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  These letters advised the appellant of how to establish service connection for the cause of death based on service-connected disabilities as well as disabilities not yet service connected.  It was noted that at the time of the Veteran's death, service connection was in effect for left and right knee disabilities.  The claim was last readjudicated in June 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and medical opinions, private treatment records, an independent expert medical opinion, and hearing testimony.

In addition, the Board notes that the case was remanded in June 2007, April 2008, and September 2009.  The requested development included asking the appellant to submit all relevant records in her possession, providing proper VCAA notification, issuing a statement of the case regarding the claim for DIC under the provisions of 38 U.S.C.A. § 1318, and obtaining relevant VA records, Social Security Administration (SSA) records, and an adequate VA medical opinion.  An April 2008 letter asked the appellant to submit all relevant records.  VCAA notice was provided as described above.  A statement of the case regarding the claim for DIC under the provisions of 38 U.S.C.A. § 1318 was issued in June 2010.  Relevant VA records and an adequate VA medical opinion were obtained.  VA has attempted to obtain records from SSA.  However, SSA reported that these records are no longer available.  The appellant was notified of these results and asked to submit all relevant evidence.  In November 2009, the appellant reported that she had submitted all remaining evidence.  Accordingly, the requirements of the remands were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As discussed above, the appellant was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The appellant was an active participant in the claims process by providing evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the appellant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The VA regulation pertaining to claims for service connection for the cause of death, 38 C.F.R. § 3.312, provides as follows:

   (a) General.  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  
   (b) Principal cause of death.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  
   (c) Contributory cause of death.  (1) Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  
   (2) Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service- connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  
   (3) Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  
   (4) There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131.  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2011).  If a chronic disorder such as arteriosclerosis, cardiovascular-renal disease, or diabetes mellitus is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The appellant contends that service connection is warranted for the cause of the Veteran's death.  She asserts that the Veteran developed diabetes and cardiovascular problems as a result of inactivity due to his service-connected knee disabilities.  She further contends that the Veteran's service-connected knee disabilities caused blood clots that resulted in his demise.  She also contends that the Veteran should have received a total disability rating based on individual unemployability (TDIU) in 1989, and thus qualify for DIC under 38 C.F.R. § 1318.    

During the Veteran's lifetime, service connection was awarded for status post right and left knees total arthroplasty.  A TDIU was awarded effective January 16, 2002.  

The Veteran died on October [redacted], 2002, more than 50 years after his military service.  The death certificate lists the immediate causes of death as congestive heart failure and complications of diabetes mellitus due to or as a consequence of arteriosclerosis and diabetes mellitus; also listed as other significant conditions contributing to death but not resulting in the underlying cause were obesity and retroperitoneal hemorrhage.  An autopsy was performed.  According to the November 2002 report, the autopsy findings corroborated the clinical impressions.  That is, the underlying causes of death were obesity, congestive heart failure, atrial fibrillation and tendency to thromboembolic phenomena, which terminally caused primarily pulmonary and, in general, multiorgan failures.  The appellant filed a claim for benefits in October 2002 noting that she was applying for DIC benefits only.  

Service treatment records show that the Veteran was afforded a physical in August 1947, shortly before his separation from service.  At the time he was 5 foot 11 inches tall and weighed 165 pounds.  Examination of the thorax and vascular system was negative at that time.  The heart was regular and not enlarged; there was an apical brief soft systolic murmur not transmitted to axilla.  

A VA medical opinion was obtained in July 2007.  The examiner reviewed the Veteran's claims file, which included the death certificate, autopsy report, final hospitalization discharge report, the appellant's contentions, and other records.  It was noted that records indicated that the Veteran was treated for sepsis, respiratory failure, arrhythmias, and a retroperitoneal bleed with a history of chronic bilateral deep venous thrombosis, diabetes, renal insufficiency, hypertension, sleep apnea, congestive heart failure, gastroesophageal reflux disease and obesity.  The examiner noted that morbid obesity and diabetes are medical conditions with multifactorial causes.  The examiner stated that although sedentary lifestyle is a factor in obesity and development of diabetes, the vast majority of people who suffer from osteoarthritis or other chronic knee conditions do not develop morbid obesity, as was the case for the Veteran whose weight was 320 pounds with a body mass index approaching 50.  Based on the above, the examiner opined that it is less likely as not that the Veteran's right and left knee disabilities were the proximate cause of the chronic increase in severity of diabetes and morbid obesity, rendered the Veteran materially less capable of resisting the effects of the conditions leading to his death or were of such severity as to have had a material influence in accelerating such death, or otherwise contributed substantially in material to the Veteran's death.  

After the opinion was rendered in July 2007, additional VA treatment records were obtained.  These records first reflected findings of congestive heart failure in 1999 and diabetes mellitus in 2002.  Arteriosclerosis and atrial fibrillation were also not reported until decades after the Veteran's service.  

The additional records were reviewed by the VA examiner, who entered an addendum in February 2009, stating that there was no change in his opinion.  

An independent expert medical opinion was obtained in August 2011.  The physician opined that the Veteran's thromboembolic phenomena were not related to the right and left knee disabilities or a result of knee replacement surgery.  He noted that the major contributing factor to the Veteran's demise was morbid obesity which was not caused by his knee disability.  Additionally, he explained that difficult to control hypertension, sleep apnea, deep vein thrombosis, and atrial fibrillation are all associated with morbid obesity.  The physician also opined that the atrial fibrillation which started in 1998 was most likely due to morbid obesity and hypertension and was unlikely to be related to a brief apical systolic murmur.  

Here, the medical evidence attributes the Veteran's death to congestive heart failure, arteriosclerosis, diabetes mellitus, atrial fibrillation, obesity and tendency to thromboembolic phenomena.  Thus, the remaining question is whether any of these disabilities were related to his service.  

None of these disabilities are shown during service.  In fact, examination of the thorax and vascular system was negative shortly before the Veteran's separation from service.  At that time, the heart was regular and not enlarged.  While it was noted that there was an apical brief soft systolic murmur not transmitted to axilla, an independent medical expert opined that this did not result in atrial fibrillation.  Instead, atrial fibrillation was the result of morbid obesity and hypertension.  These disabilities are also not shown for decades after service, which is evidence against a claim that they are related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

In addition, a VA examiner opined that it is less likely as not that the Veteran's right and left knee disabilities were the proximate cause of the chronic increase in severity of diabetes and morbid obesity, rendered the Veteran materially less capable of resisting the effects of the conditions leading to his death or were of such severity as to have had a material influence in accelerating such death, or otherwise contributed substantially in material to the Veteran's death.  The independent medical expert opined that the thromboembolic phenomena were not related to the service-connected disabilities or a result of knee replacement surgery, and noted that deep vein thrombosis, atrial fibrillation, and difficult to control hypertension are associated with morbid obesity.  

The Board has afforded the July 2007 VA opinion (and addendum) and August 2011 independent medical expert opinion high probative value as they were both made after a review of the relevant evidence and both contain rationales for the conclusions reached.  There are no other medical opinions in conflict with these opinions.  

To the extent that the appellant believes that there is a medical nexus between the cause of the Veteran's death and his service, it is now well established that lay persons without medical training, such as the appellant, are not competent to opine on matters requiring medical expertise, such as the etiology of congestive heart failure, arteriosclerosis, diabetes mellitus, atrial fibrillation, obesity, and tendency to thromboembolic phenomena.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, medical opinions were obtained to determine if the Veteran's death was a result of his service.  As described above, these opinions are adverse to the appellant's claim.  

In summary, congestive heart failure, diabetes mellitus, arteriosclerosis, atrial fibrillation, obesity, and tendency to thromboembolic phenomena first manifested many years following separation from service, and the preponderance of the evidence is against a finding that there is a medical relationship, or nexus, between any of these disabilities and service.  Instead, the medical evidence indicates that the Veteran's death was not a result of his military service.  Thus, the preponderance of the evidence indicates that a disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.


REMAND 

In an October 2011 letter, received after this case was most recently certified to the Board, the appellant asserted that there was CUE in previous rating decisions and the Veteran should have been rated at 100 percent back to 1989.  

VA pays DIC to a surviving spouse in the same manner as if the veteran's death were service connected, when the veteran, at the time of death, was in receipt of or entitled to receive compensation for a service-connected disability that was continuously rated totally disabling for a period of ten years or longer immediately preceding death.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011).  VA also pays DIC under 38 U.S.C. § 1318  if a veteran's service-connected disability was continuously rated totally disabling beginning within five years of the veteran's separation from service; or if the veteran was a former prisoner of war, died after September 30, 1999, and had service-connected disability rated totally disabling for one year or longer immediately preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22. 

The phrase "entitled to receive" means that, at the time of death, the veteran had a service-connected disability rated by VA as totally disabling, but was not actually receiving compensation because: (1) VA was paying the compensation to the veteran's dependents; (2) VA was withholding the compensation to offset an indebtedness of the veteran; (3) the veteran had not received total disability compensation solely because of clear and unmistakable error in a VA decision; (4) the veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was withholding payments because the veteran's whereabouts was unknown, but the veteran was otherwise entitled to receive continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C.A. § 5308  but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22(b).

The RO has not addressed the appellant's assertion that due to a CUE the Veteran was not receiving a TDIU for the requisite time to entitle her to benefits based on 38 U.S.C. § 1318.  Thus, this case must be remanded for initial review by the RO.  

On remand, the appellant should also be asked to clarify her arguments relating to CUE.  Specifically, she should identify which rating decision(s) contain CUE and what error was committed by VA.  For the appellant's benefit it is noted that to establish CUE a claimant must show either that the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  Mere disagreement as to how the facts were weighed or evaluated is not CUE.  Eddy v. Brown, 9 Vet. App. 52, 57 (1996); Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter asking her to clarify her assertions regarding CUE.  She should be asked to identify which rating decision(s) contain CUE and what error was committed by VA.

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the appellant and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify the appellant if further action is required on her part.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


